DENSON, J.
Irrespective of the question, whether or not the article purchased by the wife was a necessary article, which, under the common law, might be purchased by the wife with a resultant liability on the husband for the payment .of the purchase price, we are of the opinion that the judgment appealed from may well be affirmed on the proposition that the husband either assented to the purchase by the wife or that he subsequently ratified it. — Gayle’s Adm’r. v. Marshall, 70 Ala. 522; Day v. Burnham, 36 Vt. 39; West v. Wheeler, 2 Car. & K. 714; Gafford v. Dunham, 111 Ala. 551, 20 South. 346; Berg v. Warner, 47 Minn. 250, 50 N. W. 77, 28 Am. St. Rep. 362; Baker v. Carter, 83 Me. 132, 21 Atl. 834, 23 Am. St. Rep. 764.
In reaching our conclusion, we have not pretermitted consideration of the question as to whether the credit was given solely to the wife. In this regard the most that can be said for the defendant (appellant) is that, *513on tbe evidence, that was a question of fact to be determined by tbe jury. Tbe court, in view of this question of credit, properly admitted evidence of tbe declarations of tbe wife at tbe time she was mating tbe purchase.
In respect to the ruling of the court allowing plaintiff to testify that be charged her (Mrs. Landgrof) $4 for the bat, the defendant has no ground for complaint. the testimony tended to show that credit was extended o the wife, and was, therefore, favorable to the defendant.- Gayle’s Adm'r v. Marshall, supra, and authorities there cited.
Tbe judgment appealed from is affirmed.
Affirmed.
Tyson, G. J., and Dowdell and Anderson, JJ., concur.